Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 10 and 15
b.	Pending: 1-20
Claims 1-3, 5-6, 10, 14-17 and 20 have been amended. 

Information Disclosure Statement
The information disclosure statement (IDS) is submitted on 1/21/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The new title is reviewed and accepted by Examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 10 and 15 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
“a first dielectric material overlying at least a portion of the peripheral portion of the active area; a second dielectric material abutting portions of the first dielectric material and overlying the central portion of the active area, the second dielectric material substantially fully surrounded on all sides by the first dielectric material, and the second dielectric material having a threshold voltage magnitude that is lower than a threshold voltage magnitude of the first dielectric material; and gates electrically connecting the active area of individual capacitors of the array of capacitors”; for independent claim 1;
“a first dielectric material overlying at least a portion of the peripheral region of the active region; a second dielectric material overlying the central region of the active region and abutting portions of the first dielectric material, the first dielectric material laterally adjacent to and at least partially surrounding the second dielectric material, and the second dielectric material having a threshold voltage magnitude that is lower than a threshold voltage magnitude of the first dielectric material; and isolation for independent claim 10; and
“a first dielectric material overlying the active region and adjacent to one or more of the opposing field edges and the opposing gate edges; a second dielectric material overlying the active region and isolated from the opposing field edges and the opposing gate edges, the first dielectric material directly contacting and at least partially surrounding the second dielectric material on at least three sides, and a resistance of the second dielectric material is relatively lower than a resistance of the first dielectric material; and isolation regions separating adjacent capacitors, lateral sidewalls of the isolation regions abutting lateral sidewalls of the first dielectric material”; for independent claim 15 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        2/18/2022